Appeal by defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 14, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*179MEMORANDA, Second Dept., May, 1985
179
The trial court made a sufficient inquiry upon defendant’s application to withdraw his plea of guilty. On this record, we find no reason to disturb the court’s determination denying the application. Defendant’s remaining contentions have been considered and found to be without merit. Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.